 Case 2:21-cv-03254-RGK-MAR Document 27 Filed 06/03/21 Page 1 of 33 Page ID #:247



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   SCOTT M. GARRINGER
     Assistant United States Attorney
 3   Chief, Criminal Division
     ANDREW BROWN (Cal. Bar No. 172009)
 4   Assistant United States Attorney
     Major Frauds Section
 5        1100 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-0102
 7        Facsimile: (213) 894-6269
          E-mail:     andrew.brown@usdoj.gov
 8   Attorneys for Defendants
     UNITED STATES OF AMERICA, et al.
 9
10                         UNITED STATES DISTRICT COURT

11                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   DOES 1-6,                              No.   2:21-cv-03254-RGK-MAR

13               Plaintiffs,                DEFENDANTS’ OPPOSITION TO
                                            SECOND EX PARTE APPLICATION FOR
14                    v.                    TEMPORARY RESTRAINING ORDER;
                                            DECLARATION OF AUSA BROWN;
15   UNITED STATES OF AMERICA, et al.,      EXHIBITS

16               Defendants.

17
          The government hereby opposes the second ex parte application
18
     of Does 1-6 for a temporary restraining order.
19
     Dated: June 3, 2021               Respectfully submitted,
20
                                       TRACY L. WILKISON
21                                     Acting United States Attorney

22                                     SCOTT M. GARRINGER
                                       Assistant United States Attorney
23                                     Chief, Criminal Division

24                                     /s/ Andrew Brown

25                                     ANDREW BROWN
                                       Assistant United States Attorney
26
                                       Attorneys for Defendants
27                                     UNITED STATES OF AMERICA, et al.

28
 Case 2:21-cv-03254-RGK-MAR Document 27 Filed 06/03/21 Page 2 of 33 Page ID #:248



 1                              TABLE OF CONTENTS

 2                                                                          PAGE
 3   TABLE OF AUTHORITIES..............................................ii
 4   MEMORANDUM OF POINTS AND AUTHORITIES............................... 1

 5   I.    STANDARD FOR ISSUING A TRO....................................2
 6   II.   PLAINTIFFS HAVE NOT ESTABLISHED IRREPARABLE INJURY............3
 7   III. NO DEMONSTRATED LIKELIHOOD OF SUCCESS ON THE MERITS...........4
 8         A.   THE COMMENCEMENT OF ADMINISTRATIVE FORFEITURE
                PROCEEDINGS RESULTS IN THE DIVESTITURE OF
 9              SUBJECT MATTER JURISDICTION OVER THIS CASE, AND
10              THE AUTHORITIES IN ANY EVENT DO NOT PERMIT
                FICTITIOUS CLAIMS IN THOSE PROCEEDINGS...................4
11
           B.   PLAINTIFFS SHOUILD NOT BE ALLOWED TO PROCEEED
12              ANONYMOUSLY IN ADMINISTRATIVE FORFEITURE PROCEEDINGS. . 7
13         C.   PLAINTIFFS NEED NOT IMPLICATE THEMSELVES TO
                CHALLENGE ADMINISTRATIVE FORFEITURE.....................14
14
     IV.   A TRO WOULD BE CONTRARY TO THE PUBLIC INTEREST...............18
15
     V.    NO SPECIAL MASTER IS WARRANTED...............................19
16
     VI.   CONCLUSION...................................................19
17

18

19
20

21

22

23

24

25

26

27

28

                                        i
 Case 2:21-cv-03254-RGK-MAR Document 27 Filed 06/03/21 Page 3 of 33 Page ID #:249



 1                             TABLE OF AUTHORITIES

 2   CASES                                                               PAGE(S)

 3   A.G. v. Unum Life Ins. Co. of America,
       2018 WL 903463 (D. Or. Feb. 14, 2018)......................... 8, 9
 4
     Bender v. Williamsport Area School Dist.,
 5     475 U.S. 534 (1986).............................................. 5
 6   In Re The Return of Seized Property Specifically All Funds Seized
     from BoundlessRise, LLC,
 7     2017 WL 4180149 (C.D. Cal. Aug. 30, 2017)........................ 6
 8   Burlington N. R. Co. v. Wash. Dep’t of Revenue,
       934 F.2d 1064 (9th Cir. 1991)................................... 19
 9
     DaimlerChrysler Corp. v. Cuno,
10     547 U.S. 332 (2006).............................................. 5
11   Day v. Sebelius,
       227 F.R.D. 668 (D. Kan. 2005)................................... 15
12
     Doe ex rel. Rudy-Glanzer v. Glanzer,
13     232 F.3d 1258 (9th Cir. 2000)................................... 17
14   Doe v. Boyle,
       494 F.2d 1279 (4th Cir. 1974)................................... 16
15
     Doe v. Commonwealth’s Attorney for City of Richmond,
16     403 F. Supp. 1199 (E.D. Va. 1975)............................... 14
17   Doe v. Kamehameha Schools/Bernice Pauahi Bishop Estate,
       596 F.3d 1036 (9th Cir. 2010)................................ 8, 10
18
     Doe v. Merten,
19     219 F.R.D. 387 (E.D. Va. 2004).................................. 15
20   eBay Inc. v. MercExchange, LLC,
       547 U.S. 388 (2006).............................................. 3
21
     Faith Action For Community Equity v. Hawaii,
22     2014 WL 320587 (D. Haw. Jan. 29, 2014)................... 9, 16, 17
23   Longenette v. Krusing,
       322 F.3d 758 (3d Cir. 2001)...................................... 5
24
     Mazurek v. Armstrong,
25     520 U.S. 968 (1997).............................................. 2
26   Melendres v. Arpaio,
       695 F.3d 990 (9th Cir. 2012)..................................... 3
27

28

                                         ii
 Case 2:21-cv-03254-RGK-MAR Document 27 Filed 06/03/21 Page 4 of 33 Page ID #:250



 1                      TABLE OF AUTHORITIES (CONTINUED)

 2   CASES                                                                PAGE(S)
 3   Mercado v. U.S. Customs Service,
       873 F.2d 641 (2d Cir. 1989)..................................... 12
 4
     Patriot Contract Servs. v. United States,
 5     388 F. Supp. 2d 1010 (N.D. Cal. 2005)............................ 3
 6   Scarabian v. Drug Enforcement Admin.,
       919 F.2d 337 (5th Cir. 1990)..................................... 5
 7
     Sociedad Anonima Vina Santa Rita v. U.S. Dep’t of the Treasury,
 8     193 F. Supp. 2d 6 (D.D.C. 2001).................................. 2
 9   Stuhlbarg Int'l Sales Co. v. John D. Brush & Co.,
       240 F.3d 832 (9th Cir. 2001)..................................... 2
10
     United States v. $8,880 in United States Currency,
11     945 F. Supp. 521 (W.D.N.Y. 1996)................................ 13
12   United States v. $22,474.00 in U.S. Currency,
       246 F.3d 1212 (9th Cir. 2001)................................... 13
13
     United States v. $100,348.00,
14     354 F.3d 1110 (9th Cir. 2004)............................... 12, 15
15   United States v. $138,381.00 in U.S. Currency,
       240 F. Supp. 2d 220 (E.D.N.Y. 2003)............................. 12
16
     United States v. Cretacci,
17     62 F.3d 307 (9th Cir. 1995)..................................... 18
18   United States v. Elias,
       921 F.2d 870 (9th Cir. 1990)..................................... 5
19
     United States (Drug Enforcement Agency) v. One 1987 Jeep Wrangler,
20     972 F.2d 472.................................................. 4, 6
21   United States v. One Lincoln Navigator,
       328 F.3d 1011 (8th Cir. 2003)................................... 12
22
     United States v. Real Property Located at Section 18,
23     976 F.2d 515 (9th Cir. 1992).................................... 12
24   United States v. Stoterau,
       524 F.3d 988 (9th Cir. 2008).................................. 8, 9
25
     United States v. U.S. Currency, $42,500.00,
26     283 F.3d 977 (9th Cir. 2002).................................... 13
27   United States v. U.S. Currency, $83,170.78,
       851 F.2d 1231 (9th Cir. 1988).................................... 5
28

                                         iii
 Case 2:21-cv-03254-RGK-MAR Document 27 Filed 06/03/21 Page 5 of 33 Page ID #:251



 1                      TABLE OF AUTHORITIES (CONTINUED)

 2   CASES                                                                PAGE(S)
 3   United States v. Woodall,
       12 F.3d 791 (8th Cir. 1993)...................................... 4
 4
     United States v. Yeager,
 5     120 F.3d 264 (4th Cir. 1997).................................... 18
 6   Via Mat International South America, Ltd. v. United States,
       446 F.3d 1258 (11th Cir. 2006).................................. 11
 7
     Warth v. Seldin,
 8     422 U.S. 490 (1975)............................................. 11
 9   Wash. Metro. Area Transit Comm’n v. Holiday Tours, Inc.,
       559 F.2d 841 (D.C. Cir. 1977).................................... 2
10
     Winter v. Natural Res. Def. Council, Inc.,
11     555 U.S. 7 (2008)................................................ 2
12   XXIII v. Advanced Textile Corp.,
       214 F.3d 1058 (9th Cir. 2000)............................ 8, 10, 14
13
     STATUTES
14
     18 U.S.C. § 983.................................................... 7
15
     18 U.S.C. § 983(a)(2)(C)........................................... 6
16
     18 U.S.C. § 983(e)................................................. 4
17
     19 U.S.C. §§ 1602-1618............................................. 7
18
     19 U.S.C. §§ 1607-1609............................................. 7
19
     RULES
20
     Fed. R. Civ. P. 10(a).............................................. 8
21
     Fed. R. Civ. P. 23(a)............................................. 13
22
     Fed. R. Civ. P. 53................................................ 19
23
     REGULATIONS
24
     28 C.F.R. § 8.1.................................................... 7
25
     28 C.F.R. § 8.10................................................... 2
26

27

28

                                         iv
 Case 2:21-cv-03254-RGK-MAR Document 27 Filed 06/03/21 Page 6 of 33 Page ID #:252



 1                       TABLE OF AUTHORITIES (CONTINUED)

 2   REGULATIONS                                                         PAGE(S)

 3   28 C.F.R. § 8.10(b)(2)............................................ 14
 4   28 C.F.R. § 8.10(b) & (c).......................................... 7
 5   OTHER AUTHORITIES

 6   Fed.Jud. Ctr., Manual for Complex Litigation
       § 11.52 (4th ed. 2004).......................................... 19
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          v
 Case 2:21-cv-03254-RGK-MAR Document 27 Filed 06/03/21 Page 7 of 33 Page ID #:253



 1                     MEMORANDUM OF POINTS AND AUTHORITIES

 2        Plaintiffs earlier sought a temporary restraining order that

 3   would have permitted them to proceed anonymously, which this Court

 4   rejected.   (Dkt. 23.)   Although the plaintiffs were not clear on

 5   whether they sought an order permitting them to litigate this case

 6   anonymously, or whether they sought an order permitting them to

 7   claim their property from the FBI anonymously, the Court held that

 8   neither argument justified a TRO:

 9               It is unclear whether Plaintiffs seek permission to file a

10        claim for return of their property with the FBI under a

11        pseudonym, or permission to pursue their legal claims in this

12        case under a pseudonym.     Either way, Plaintiffs have not shown

13        that a TRO regarding their use of pseudonyms is warranted.

14               To the extent Plaintiffs seek an order instructing the FBI

15        as to how it may process claims for return of property, as

16        stated in subsection B, Plaintiffs have not made the requisite

17        showing of “extraordinary circumstances” to justify judicial

18        intervention in this executive function.

19   (Dkt. 23, page 6.)

20        Having failed to persuade the Court previously to enter an

21   order permitting anonymous claims to the FBI for the return of

22   property before administrative forfeiture proceedings began,

23   plaintiffs now seek a TRO compelling the FBI to accept anonymous

24   claims contesting the administrative forfeiture of their property.

25        To date, no administrative forfeiture claimant has been

26   permitted to proceed anonymously in any case in the United States.

27   Indeed, the Code of Federal Regulations expressly requires such

28

                                      1
 Case 2:21-cv-03254-RGK-MAR Document 27 Filed 06/03/21 Page 8 of 33 Page ID #:254



 1   claimants to identify themselves.        28 C.F.R. § 8.10 (“In order to

 2   contest the forfeiture of seized property in federal court, any

 3   person asserting an interest in seized property subject to an

 4   administrative forfeiture proceeding . . . must file a claim . . . .

 5   (b) [which] shall . . . .    (2) Identify the claimant and state the

 6   claimant's interest in the property.”)       Plaintiffs’ request that

 7   this Court be the first in the nation to permit claimants to dispute

 8   administrative forfeiture proceedings anonymously is unwarranted in

 9   any context, let alone in an application for a TRO.

10   I.   STANDARD FOR ISSUING A TRO
11        The standard for issuing a TRO is substantially identical to

12   the standard for issuing a preliminary injunction. See Stuhlbarg

13   Int'l Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839 n.7 (9th

14   Cir. 2001). Preliminary injunctive relief is “an extraordinary

15   remedy,” Sociedad Anonima Vina Santa Rita v. U.S. Dep’t of the

16   Treasury, 193 F. Supp. 2d 6, 13 (D.D.C. 2001), that “should not be

17   granted unless the movant, by a clear showing, carries the burden of

18   persuasion.” Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (per

19   curiam) (citations omitted).

20        A plaintiff “must establish that she is likely to succeed on

21   the merits, that she is likely to suffer irreparable harm in the

22   absence of preliminary relief, that the balance of equities tips in

23   her favor, and that an injunction is in the public interest.” Winter

24   v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008); Wash.

25   Metro. Area Transit Comm’n v. Holiday Tours, Inc., 559 F.2d 841, 843

26   (D.C. Cir. 1977).

27

28

                                          2
 Case 2:21-cv-03254-RGK-MAR Document 27 Filed 06/03/21 Page 9 of 33 Page ID #:255



 1   II.   PLAINTIFFS HAVE NOT ESTABLISHED IRREPARABLE INJURY

 2         Plaintiffs’ claim that they are irreparably harmed by the

 3   “deprivation of constitutional rights” mischaracterizes the case

 4   they cite.   The plaintiffs in Melendres v. Arpaio, 695 F.3d 990 (9th

 5   Cir. 2012), were Latino individuals in a county where the sheriff

 6   had adopted a policy of racial profiling.       Id. at 994.    They were

 7   thus subject to repeated constitutional violations.        This case

 8   involves nothing of the sort.     The government seized nests of safety

 9   deposit boxes pursuant to both a criminal seizure warrant and a

10   search warrant, and inventoried their contents as it had described

11   it would in the warrants.    The contents of those boxes are still in

12   storage and could be returned.     Further, the plaintiffs have mostly

13   alleged that the boxes contained “currency,” or “currency and gold,”

14   which are the epitome of fungible goods.      Plaintiffs have not even

15   attempted to argue that they could not be made hold either by the

16   return of the contents of their boxes, or by an equivalent amount of

17   money.   Under well-established principles of equity, a plaintiff

18   seeking injunctive relief must show irreparable injury, for which

19   “remedies available at law, such as monetary damages, are inadequate

20   to compensate.”   eBay Inc. v. MercExchange, LLC, 547 U.S. 388, 391

21   (2006); see also Patriot Contract Servs. v. United States, 388 F.

22   Supp. 2d 1010, 1026 (N.D. Cal. 2005) (“The usual rule is that mere

23   loss of money does not qualify as irreparable harm if the party can

24   be made whole through money damages when the claim is resolved on

25   the merits.”)   Plaintiffs have made no such showing here.

26

27

28

                                          3
 Case 2:21-cv-03254-RGK-MAR Document 27 Filed 06/03/21 Page 10 of 33 Page ID #:256



 1   III. NO DEMONSTRATED LIKELIHOOD OF SUCCESS ON THE MERITS

 2        The TRO must also be denied because plaintiffs have failed to

 3   demonstrate a likelihood of success on the merits.

 4        A.   THE COMMENCEMENT OF ADMINISTRATIVE FORFEITURE PROCEEDINGS
 5             RESULTS IN THE DIVESTITURE OF SUBJECT MATTER JURISDICTION
 6             OVER THIS CASE, AND THE AUTHORITIES IN ANY EVENT DO NOT
 7             PERMIT FICTITIOUS CLAIMS IN THOSE PROCEEDINGS
 8        The anonymous plaintiffs Does 1-6 ask the Court to intervene in

 9   pending administrative forfeiture proceedings commenced on May 20,

10   2021 against the assets plaintiffs’ assert belong to them.

11   Plaintiffs request permission to submit claims in the administrative

12   proceedings using pseudonyms instead of their true name.

13   Plaintiffs’ arguments should be rejected for multiple reasons.

14        First, plaintiffs’ cases do not support their request.          Those

15   cases involve collateral attacks on completed (rather than pending)

16   administrative forfeiture proceedings where the movants’ property

17   had already been forfeited administratively and the movants argued

18   either that they received no notice of the proceedings and were

19   therefore unable to file a claim contesting the forfeiture (i.e., a

20   claimed Due Process lack of notice violation) or sought review on

21   arbitrary and capriciousness grounds of a final government agency

22   decision made in a completed asset forfeiture proceeding. 1        By

23

24        1 The cases plaintiffs cite on page 3 of their brief are
     distinguishable. United States v. Woodall, 12 F.3d 791, 793-94 (8th
25   Cir. 1993) (inadequate notice Due Process challenge to completed
     administrative forfeiture; case is also superseded by a statute,
26   enacted in August 23, 2000 as part of the Civil Asset Forfeiture
     Reform Act of 2000, which provides that 18 U.S.C. § 983(e) is the
27   exclusive means to challenge a completed administrative forfeiture
     on lack of notice grounds); United States (Drug Enforcement Agency)
28   v. One 1987 Jeep Wrangler, 972 F.2d 472 (2d Cir. 472) (challenges on
     grounds of due process lack of notice and having the court review on
                                       4
 Case 2:21-cv-03254-RGK-MAR Document 27 Filed 06/03/21 Page 11 of 33 Page ID #:257



 1   contrast, plaintiffs here are asking the Court to intervene in

 2   pending administrative forfeiture proceedings.

 3        Second, the commencement of the administrative forfeiture

 4   proceeding shows that the anonymous plaintiffs cannot discharge

 5   their burden of establishing that subject matter jurisdiction exists

 6   in this case, which plaintiffs must show to prove that a federal

 7   court is entitled to proceed.     Bender v. Williamsport Area School

 8   Dist., 475 U.S. 534, 541 (1986) (federal courts “have only the power

 9   that is authorized by Article III of the Constitution and the

10   statutes enacted by Congress pursuant thereto”) (citation omitted);

11   DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 n.3 (2006) (burden

12   of establishing subject matter jurisdiction rests upon the party

13   invoking it).

14        Where, as here, administrative forfeiture proceedings have been

15   commenced against assets, a plaintiff has an adequate remedy at law,

16   equitable (meaning subject matter) jurisdiction does not lie

17   relative to rights to those assets and district courts are without

18   jurisdiction to rule on a plaintiff’s case seeking the return of

19   those assets.   United States v. Elias, 921 F.2d 870, 873 (9th Cir.

20   1990) (administrative forfeiture proceedings “provided Elias with

21   the procedural tools to seek judicial review of the lawfulness of

22   the seizure of his property” and “an adequate remedy at law”);

23   United States v. U.S. Currency, $83,170.78, 851 F.2d 1231, 1235 (9th

24

25
     arbitrary and capricious grounds a government agency’s activity
26   regarding a completed administrative forfeiture); Scarabian v. Drug
     Enforcement Admin., 919 F.2d 337, 338 (5th Cir. 1990) (involving “a
27   review of a final decision by the Attorney General through an
     authorized agency” relative to a completed administrative
28   forfeiture); Longenette v. Krusing, 322 F.3d 758 (3d Cir. 2001)
     (challenge based on inadequate notice to an incarcerated prisoner).
                                       5
 Case 2:21-cv-03254-RGK-MAR Document 27 Filed 06/03/21 Page 12 of 33 Page ID #:258



 1   Cir. 1988) (“when a civil forfeiture proceeding has been filed, the

 2   claimant has adequate remedies to challenge any fourth amendment

 3   violation.    Accordingly, when a civil forfeiture proceeding is

 4   pending, there is no need to fashion an equitable remedy to secure

 5   justice for the claimant”); United States v. One 1987 Jeep Wrangler,

 6   972 F.2d 472, 479 (2d Cir. 1992) (“the claimant is afforded the

 7   opportunity to test the legality of the seizure in the forfeiture

 8   proceeding.    Consequently, once the administrative process has

 9   begun, the district court loses subject matter jurisdiction to

10   adjudicate the matter in a peripheral setting such as a Rule 41(e)

11   motion”) (citations omitted); In Re The Return of Seized Property,

12   Specifically All Funds Seized from BoundlessRise, LLC, 2017 WL

13   4180149 (C.D. Cal. Aug. 30, 2017) (“[a] civil forfeiture proceeding

14   gives the claimant an adequate remedy at law, precluding exercise of

15   the district court’s equitable powers”) (internal quotes and

16   citations omitted).

17        Third, the anonymous plaintiffs argue that because 18 U.S.C.

18   § 983(a)(2)(C), which is a statute that sets forth the required

19   contents of a claim a person may submit in administrative forfeiture

20   proceedings to contest the administrative forfeiture of their

21   property, does not explicitly state that the under oath claim must

22   specifically identify the administrative forfeiture claimant,

23   “neither the forfeiture statute or the FBI’s own seizure notice

24   require a claimant to identify themselves by their given name.”

25   Dkt. 21 (plaintiffs brief 4:14-16).       In actuality, the forfeiture

26   notice plaintiffs attach to their papers shows exactly the opposite

27   is true.   That notice cites the pertinent regulations (i.e., 28

28   C.F.R. Parts 8 and 9) and sets forth a link

                                           6
 Case 2:21-cv-03254-RGK-MAR Document 27 Filed 06/03/21 Page 13 of 33 Page ID #:259



 1   (https://www.forfeiture.gov/FilingClaim.htm) containing a form that

 2   a person can download to submit a claim electronically, which

 3   specifically contains a blank space for a claimant to fill in the

 4   claimant’s name.    See 28 C.F.R. § 8.10(b) & (c) (the administrative

 5   claim shall “identify the claimant and state the claimant’s interest

 6   in the property” and “be made under oath by the claimant”); Dkt. 26-

 7   1 (exhibit A to plaintiffs motion) pages 1 and 2.        Accordingly,

 8   plaintiffs’ argument that asset forfeiture statutes and regulations

 9   and the FBI’s notice do not require that forfeiture claimants

10   identify themselves with their actual names is pure folly.

11        B.   PLAINTIFFS SHOULD NOT BE ALLOWED TO PROCEED ANONYMOUSLY IN
12             ADMNISTRATIVE FORFEITURE PROCEEDINGS
13        Plaintiffs have sued using pseudonyms, without seeking

14   permission in advance to do so, and now ask the Court in a case

15   where subject matter jurisdiction is lacking to intervene in

16   administrative proceedings and permit them to file claims using

17   fictitious names.   Plaintiffs’ request should be denied.

18        18 U.S.C. § 983 (titled “general rules for civil forfeiture

19   proceedings” and pertaining to civil administrative and judicial

20   forfeiture proceedings), 19 U.S.C. §§ 1607-1609 and 28 C.F.R. Parts

21   8 and 9 provide extensive procedures that govern seizing agencies in

22   conducting administrative forfeiture proceedings.        See 28 C.F.R.

23   § 8.1 (“the authority of seizing agencies to conduct administrative

24   forfeitures derives from the procedural provisions of the Customs

25   laws (19 U.S.C. §§ 1602-1618) where those provisions are

26   incorporated by reference in the substantive forfeiture statues

27   enforced by the agencies”).     Asking the Court to intervene in those

28   proceedings, which include extensive regulations and procedural

                                           7
 Case 2:21-cv-03254-RGK-MAR Document 27 Filed 06/03/21 Page 14 of 33 Page ID #:260



 1   rules, is unwarranted.

 2        Moreover, plaintiffs have not discharged their burden of

 3   demonstrating that they should be permitted to proceed anonymously

 4   in this judicial case, let alone in the administrative proceeding.

 5   A plaintiff’s “use of fictitious names runs afoul of the public’s

 6   common law right of access to judicial proceedings . . . and [Fed.

 7   R. Civ. P.] 10(a)’s command that the title of every complaint

 8   include the names of all the parties.”       Does I thru XXIII v.

 9   Advanced Textile Corp., 214 F.3d 1058, 1067 (9th Cir. 2000)

10   (internal quotes and citation omitted).       The presumption is that

11   parties “must use their real names,” which “is loosely related to

12   the public’s right to open courts, and the right of private

13   individuals to confront their accusers.”       Doe v. Kamehameha

14   Schools/Bernice Pauahi Bishop Estate, 596 F.3d 1036, 1042 (9th Cir.

15   2010) (citations omitted).

16        The Ninth Circuit has carved out an exception in the “unusual

17   case” when non-disclosure of the plaintiff’s actual name “is

18   necessary . . . to protect a person from harassment, injury,

19   ridicule or personal embarrassment.”      Advanced Textile Corp., 214

20   F.3d at 1067-68 (internal quotes and citations omitted).         To invoke

21   the exception, the “party seeking anonymity has the burden of

22   proving it should be allowed to proceed anonymously.”         A.G. v. Unum

23   Life Ins. Co. of America, 2018 WL 903463, *1 (D. Or. Feb. 14, 2018)

24   (citing United States v. Stoterau, 524 F.3d 988, 1013 (9th Cir.

25   2008)).

26        In order to discharge the burden, a plaintiff must show that

27   the “need for anonymity outweighs prejudice to the opposing party

28   and the public’s interest in knowing the party’s identity.”

                                           8
 Case 2:21-cv-03254-RGK-MAR Document 27 Filed 06/03/21 Page 15 of 33 Page ID #:261



 1   Advanced Textile Corp. at 1068.      As to a plaintiff’s need for

 2   anonymity where, as here, a plaintiff alleges he needs to shield

 3   himself from retaliation from the defendant if he sued in his actual

 4   name, courts consider “(1) the severity of the threatened harm; (2)

 5   the reasonableness of the anonymous party’s fears; and (3) the

 6   anonymous party’s vulnerability to such retaliation.”         Id.

 7   (citations omitted).

 8        Plaintiffs’ request is devoid of any facts, evidence or

 9   authorities to discharge their burden of proving they should be

10   allowed proceed anonymously. 2    They do not discuss the severity of

11   the harm that may befall them if they sue in their own names, or the

12   reasonableness of their fears.     And in that regard, there is nothing

13   to suggest that the government will or has threatened to criminally

14   investigate persons because they sued, as opposed to because of what

15   was in their box.    Accordingly, plaintiffs have not made the

16   requisite showing.     See Faith Action For Community Equity v. Hawaii,

17   2014 WL 320587 (D. Haw. Jan. 29, 2014) (denying permission to sue

18   using fictitious names because plaintiffs’ allegations that they had

19   been stopped by police for driving without a license “provide no

20   support for the proposition that the Does risk criminal prosecution

21   by participating in this litigation” and the prior stops could be

22   for “a traffic inspection, random alcohol check, or other matters,

23   and that, by driving without a license, the Does risk prosecution

24   for reasons wholly independent of whether they are litigants.”          Id.

25   at *4 (emphasis in original).

26

27        2 Indeed, the government intends to move to dismiss plaintiffs”
     complaint by the deadline to file a responsive pleading thereto on
28   this ground.

                                           9
 Case 2:21-cv-03254-RGK-MAR Document 27 Filed 06/03/21 Page 16 of 33 Page ID #:262



 1        It is well-settled that the public interest is served by open

 2   and public court proceedings in which the litigants’ identities and

 3   claims are known to all.     Allowing a party to sue under a fictitious

 4   name obstructs “the common law rights of access to the courts and

 5   judicial records.”    Kamehameha Schools, 596 F.3d at 1042; see also

 6   Stoterau, 524 F.3d at 1018 (“[i]dentifying the parties to a

 7   proceeding is an important dimension of publicness.         The people have

 8   a right to know who is using their courts”) (internal quotes and

 9   citation omitted).

10        As to plaintiffs’ vulnerability to retaliation, plaintiffs cite

11   Advanced Textile Corp. without discussion, but that case is of no

12   aid to plaintiffs because Advanced Textile Corp.’s plaintiffs were

13   among the most powerless: indebted factory workers dependent on

14   their employers for wages and housing, and who could be deported if

15   their defendant employer chose to retaliate against them, and the

16   court permitted them to begin their litigation anonymously in part

17   because of “their highly vulnerable status.”        Id. at 1069.

18   Plaintiffs here, by contrast, are the opposite: wealthy persons

19   living in the United States storing hundreds of thousands of dollars

20   in their boxes.   Dkt. 12-1 (exhibit A to plaintiffs’ brief showing

21   Does 1 and 2 have $274,000 in box 5006 [Asset ID No. (“AIN”) 21-FBI-

22   2956]; Doe 3 has $199,950 in box 6710 [AIN 21-FBI-2922]; Doe 4 has

23   $330,020 in box 4300 [AIN 21-FBI-3183]; Doe 5 has $570,000 in box

24   400 [AIN 21-BI-3154]; and Doe 6 has $1,194,750 in box 40 [AIN 21-

25   FBI-29665]).   Far from a downtrodden factory worker who must toil

26   thousands of miles from his home in substandard conditions,

27   plaintiffs are members of the economic elite.        As a result, their

28

                                          10
 Case 2:21-cv-03254-RGK-MAR Document 27 Filed 06/03/21 Page 17 of 33 Page ID #:263



 1   personal circumstances bear little resemblance to those of Advanced

 2   Textile Corp.’s vulnerable plaintiffs.

 3        The prejudice to the government in allowing plaintiffs to

 4   proceed anonymously is evident.      The FBI has already received bogus

 5   ownership assertions to boxes, and knows of instances in which

 6   stolen valuables were stored there.      Plaintiffs argue that the

 7   government will not be prejudiced if anonymous claims are filed in

 8   the administrative forfeiture proceedings because the government

 9   allegedly does not need to know a claimant’s identity to file a

10   judicial forfeiture complaint, which must be filed within 90 days

11   after the claim is submitted.     To support this claim, plaintiffs

12   argue that civil forfeiture cases are in rem and provide one four-

13   page never-served forfeiture complaint filed January 4, 2019 in

14   United States v. $599,600 in U.S. Currency, Case No. 2:19-cv-0088-

15   JLS-AFM (dkt. 1), in which plaintiffs have redacted (for unclear

16   reasons) the owner of the property’s name from the publicly-filed

17   document.   Moreover, plaintiffs have failed to disclose that the

18   first amended complaint filed April 2, 2019 (dkt. 12)--which was

19   served--is 21 pages long and extensively discusses by name and

20   activity the administrative forfeiture claimant and his role in the

21   illegal activity giving rise to forfeiture.

22        The government is prejudiced because a claimant’s identity is

23   critical in judicial in rem civil forfeiture cases.         Indeed, a

24   claimant’s Article III standing is a threshold issue in every in rem

25   civil forfeiture case. 3   As many courts have recognized, the in rem

26

27        3 See Via Mat International South America, Ltd. v. United
     States, 446 F.3d 1258, 1262 (11th Cir. 2006) (“standing is the
28   ‘threshold question in every federal case, determining the power of
     the court to entertain the suit’”) (quoting Warth v. Seldin, 422
                                       11
 Case 2:21-cv-03254-RGK-MAR Document 27 Filed 06/03/21 Page 18 of 33 Page ID #:264



 1   nature of civil forfeiture actions creates a substantial danger that

 2   claims will be filed by persons with no real interest in the

 3   property. 4   Entirely frivolous claims may be filed by people who

 4   have no connection with the forfeiture case, while other claims may

 5   be filed by straw men, nominees, couriers or other third parties

 6   seeking to contest the forfeiture in their own names while

 7   concealing the identity of some person or entity who cannot or will

 8   not file a claim on his or its own behalf.       In such cases, pretrial

 9   challenges to a claimant’s standing are a critical stage in the

10   forfeiture case: they present the only opportunity for the court to

11   weed out claims filed by improper claimants (like those who already

12   submitted bogus claims to the FBI) before the government must

13   respond to motions (such as suppression motions) filed by the

14   claimant.     See Supplemental Rule G(8)(a) of the Supplemental Rules

15   for Admiralty or Maritime Claims and Asset Forfeiture Actions

16   (noting that a party “with standing” can file a suppression motion).

17        Furthermore, in deciding whether an asset is linked to illegal

18   activity and subject to forfeiture, courts apply the aggregate of

19

20   U.S. 490, 498 (1975)); United States v. One Lincoln Navigator, 328
     F.3d 1011, 1013 (8th Cir. 2003) (“Article III standing is a
21   threshold question in every federal court case”); United States v.
     Real Property Located at Section 18, 976 F.2d 515, 520 (9th Cir.
22   1992) (standing is a “threshold issue . . . [and] claimant has the
     burden of establishing, by a preponderance of the evidence, that he
23   has an interest in the property”) (citations omitted).

24        4 See, United States v. $100,348.00, 354 F.3d 1110, 1118-19 (9th
     Cir. 2004) (“the danger of false claims in [civil forfeiture]
25   proceedings is substantial”) (citation and internal quotation marks
     omitted); Mercado v. U.S. Customs Service, 873 F.2d 641, 645 (2d
26   Cir. 1989) (there is a “substantial danger of false claims in
     forfeiture proceedings”); United States v. $138,381.00 in U.S.
27   Currency, 240 F. Supp. 2d 220, 228 (E.D.N.Y. 2003) (same)

28

                                          12
 Case 2:21-cv-03254-RGK-MAR Document 27 Filed 06/03/21 Page 19 of 33 Page ID #:265



 1   the facts test, pursuant to which the fact-finder considers all of

 2   the facts indicative of the alleged illegal activity cumulatively,

 3   with no single factor being dispositive, in order to decide whether

 4   there is a sufficient nexus between assets and the alleged illegal

 5   activity to prove forfeitability with circumstantial evidence.

 6   United States v. U.S. Currency, $42,500.00, 283 F.3d 977, 980-82

 7   (9th Cir. 2002).   Convictions and arrests are considered strong

 8   circumstantial evidence of the defendant asset-illegal activity

 9   nexus under the test, 5 but without knowing who the administrative

10   claimants are, the government cannot use this argument to show the

11   required asset-illegal conduct link.

12        Additionally, the government is prejudiced by having this case

13   proceed with anonymous plaintiffs because it could not address

14   whether the standards for class certification are met.         It would be

15   impossible, without knowing the plaintiffs identities, for the

16   government to determine whether, among other things, plaintiffs

17   satisfy the requirements of the adequacy of plaintiffs’ ability to

18   represent the class or whether plaintiffs’ claims are typical of the

19   class.   See Fed. R. Civ. P. 23(a).

20        Finally, while plaintiffs assert that they remain anonymous to

21   the FBI, that would not appear to be true for three of the six

22   plaintiffs. In fact, the government has sent notice letters to the

23

24        5 See United States v. $22,474.00 in U.S. Currency, 246 F.3d
     1212, 1217 (9th Cir. 2001) (summary judgment proper because prior
25   drug conviction is probative to establish circumstantially the
     asset-drug link); United States v. $8,880 in United States Currency,
26   945 F. Supp. 521, 525-26 (W.D.N.Y. 1996) (summary judgment granted
     because claimant=s prior drug arrests and convictions are probative
27   of link).
28

                                          13
 Case 2:21-cv-03254-RGK-MAR Document 27 Filed 06/03/21 Page 20 of 33 Page ID #:266



 1   persons who appear to have an interest in the contents of boxes 4300

 2   and 5006, which plaintiffs identify in the Complaint as belonging to

 3   Does 1, 2 and 4.    Dkt. 1 (complaint) at 3:21-4:6; Dkt. 26

 4   (plaintiffs’ brief 2:26-28 [footnote 1]); AUSA Andrew Brown Decl.

 5   Exhibits A and B.    Accordingly, for this reason as well, permitting

 6   those plaintiffs to proceed anonymously when their identity is

 7   already known is wholly inappropriate.

 8        C.   PLAINTIFFS NEED NOT IMPLICATE THEMSELVES TO CHALLENGE
 9             ADMINISTRATIVE FORFEITURE
10        Plaintiffs contend that the government is forcing them to

11   choose between their Fifth Amendment right not to incriminate

12   themselves on the one hand, or the loss of their property through

13   administrative forfeiture on the other.       In fact, the government

14   merely asks them to submit a claim to contest the propriety of any

15   forfeiture in their true names, as is required.        28 C.F.R. §

16   8.10(b)(2) (an administrative claim must “Identify the claimant and

17   state the claimant's interest in the property.”)

18        Plaintiffs rely on Advanced Textile, 214 F.3d 1058, 1068 (9th

19   Cir. 2000), which recognized that anonymous litigation may be

20   appropriate when a plaintiff is “compelled to admit [his or her]

21   intention to engage in illegal conduct [in order to establish

22   standing], thereby risking criminal prosecution.”        It is true that

23   in some cases plaintiffs have been permitted to challenge the

24   constitutionality of a law anonymously.       In these cases, however,

25   the plaintiffs were compelled to admit that they either had

26   violated, or intended to violate, the law in question in order to

27   establish standing to challenge it.       E.g., Doe v. Commonwealth’s

28   Attorney for City of Richmond, 403 F. Supp. 1199, 1200 (E.D. Va.

                                          14
 Case 2:21-cv-03254-RGK-MAR Document 27 Filed 06/03/21 Page 21 of 33 Page ID #:267



 1   1975) (permitting anonymous challenge to law criminalizing sodomy),

 2   aff’d, 425 U.S. 901 (1976).     In other words, the plaintiffs were

 3   allowed “to proceed anonymously in challenging the very laws or

 4   regulations they have violated or wish to violate.”         Doe v. Merten,

 5   219 F.R.D. 387, 392-93 (E.D. Va. 2004) (emphasis added) (rejecting

 6   anonymity for illegal alien plaintiffs barred from Virginia colleges

 7   when “plaintiffs here do not challenge the laws under which their

 8   immigration status is illegal or problematic”).        See also, Day v.

 9   Sebelius, 227 F.R.D. 668, 679 (D. Kan. 2005) (rejecting anonymity

10   for undocumented aliens where “the anonymous intervenors are not

11   challenging a criminal statute, such that the outcome of this case

12   would change whether they were violating federal laws”).

13        Plaintiffs are not challenging the constitutionality of a

14   statute, however, but merely seeking the return of cash stored in a

15   safety deposit box.    As such, all plaintiffs need to establish

16   standing is to identify their interest, whether an ownership or

17   possessory interest in an asset, in order to submit an

18   administrative claim.    See United States v. $100,348, 354 F.3d 1110,

19   1119 (9th Cir. 2004) (claimants can assert ownership or possessory

20   interest and “claimants who assert possessory interests in forfeited

21   property and provide an explanation for their possession have

22   Article III standing to contest the forfeiture”).        Unlike the

23   plaintiff in City of Richmond who had to admit to what was then

24   criminal conduct—homosexual acts—plaintiffs here need not admit to

25   anything criminal and, indeed, have not.       And no court has concluded

26   that plaintiffs can use anonymity to shield themselves from the

27   consequences of unrelated criminal conduct.

28

                                          15
 Case 2:21-cv-03254-RGK-MAR Document 27 Filed 06/03/21 Page 22 of 33 Page ID #:268



 1        To the contrary, courts have rejected such attempts to use

 2   unrelated criminality to secure anonymity.       See, e,g., Doe v. Boyle,

 3   494 F.2d 1279, 1280 (4th Cir. 1974) (denying plaintiff right to file

 4   suit anonymously because it would reveal that he had violated the

 5   law by not filing tax returns).      In Faith Action for Community

 6   Equity, for example, the plaintiffs attempted to litigate

 7   anonymously in part by asserting that they violated the law—driving

 8   without a license—because Hawaii refused to provide them with

 9   driver’s tests in their native languages.       Their attempt failed,

10   however, in part because their admission of criminality was

11   gratuitous:

12        [N]othing in the nature of Plaintiffs' claim “compels” the

13        Does to reveal that they are currently breaking the law. A

14        woman challenging a state's abortion law, for example, may

15        be compelled to admit her intent to violate that law to

16        ensure she has standing to challenge it. By contrast, the

17        Does can assert sufficient injury-in-fact to trigger

18        Article III standing by alleging an inability to pass the

19        driver's exam in English. There is no need for them to

20        also affirmatively state that they are breaking the law.

21        If the Does' superfluous statements are sufficient to

22        require anonymity, then any party could manufacture the

23        need for anonymity by gratuitously alleging a violation of

24        law. In short, the Does' voluntary and unnecessary

25        admission to criminal activity, standing alone, cannot

26        allow them to proceed anonymously.

27   2014 WL 320587, at *5.    The district court went on to explain that,

28

                                          16
 Case 2:21-cv-03254-RGK-MAR Document 27 Filed 06/03/21 Page 23 of 33 Page ID #:269



 1        allowing anonymity . . .     to be based on unnecessary

 2        admissions of criminality would make the federal courts a

 3        haven for secret litigation. The public character of

 4        judicial proceedings would be severely damaged if

 5        anonymity were so freely granted.

 6   Id. at *6.   These same considerations apply here.       As in Faith

 7   Action, the Fifth Amendment does not support plaintiffs’ attempt to

 8   dispute administrative forfeiture anonymously.

 9        Plaintiffs correctly note that courts have permitted the

10   invocation of the right against compelled self-incrimination in a

11   variety of proceedings--not just criminal ones as stated in the

12   Fifth Amendment itself--relying on Doe ex rel. Rudy-Glanzer v.

13   Glanzer, 232 F.3d 1258 (9th Cir. 2000).       But in Glanzer, the right

14   against self-incrimination was asserted by the named defendant, not

15   Doe, his minor grandchild whom he was accused of sexually molesting,

16   so it does not support plaintiffs’ broader claim that they should be

17   permitted to contest forfeiture anonymously.        Indeed, by holding

18   that the “only way the privilege can be asserted is on a question-

19   by-question basis,” id. at 1263, Glanzer supports the government’s

20   view that the plaintiffs must contest forfeiture in their true

21   names, but could later invoke the Fifth Amendment if asked something

22   that would tend to incriminate them, such as the source of the

23   hundreds of thousands of dollars they stored at U.S. Private Vaults,

24   assuming it was criminal.

25        Finally, plaintiffs’ argument that having to submit an

26   administrative claim can constitute a Fifth Amendment violation

27   should be rejected.    Courts have recognized that having to submit a

28   claim in forfeiture proceedings does not violate the Fifth

                                          17
 Case 2:21-cv-03254-RGK-MAR Document 27 Filed 06/03/21 Page 24 of 33 Page ID #:270



 1   Amendment.    United States v. Yeager, 120 F.3d 264 (4th Cir. 1997)

 2   (“[a]ppellants’ argument that they were exercising their rights

 3   against self-incrimination by not contesting the civil forfeiture is

 4   meritless.    A defendant does not risk incriminating himself by

 5   claiming that he owns property that is subject to forfeiture)

 6   (citation omitted); United States v. Cretacci, 62 F.3d 307, 311 (9th

 7   Cir. 1995) (noting same in dicta: “a defendant does not risk

 8   incriminating himself by claiming that he owns property that is

 9   subject to forfeiture”).

10   IV.   A TRO WOULD BE CONTRARY TO THE PUBLIC INTEREST
11         Requiring the FBI to accept administrative forfeiture claims

12   filed anonymously is contrary to the public interest.         First, as

13   discussed supra, it is well-settled that the public interest is

14   served by open and public court proceedings, not anonymous

15   filings.   Second, the inventory of the contents of the USPV boxes

16   revealed, among other items, firearms, illegal drugs, and stacks of

17   $100 bills to which drug-detecting dogs alerted.        It is not in the

18   public interest to allow plaintiffs to anonymously request the

19   return of items stored at USPV, a company indicted for conspiring to

20   launder money, distribute drugs, and structure financial

21   transactions to avoid currency-reporting requirements.         Third,

22   requiring the FBI to accept anonymous claims would hinder ongoing

23   efforts to return property to those individuals who have identified

24   themselves.    The requested TRO opens the door to conflicting claims

25   filed by anonymous individuals and will slow down the administrative

26   process.

27

28

                                          18
 Case 2:21-cv-03254-RGK-MAR Document 27 Filed 06/03/21 Page 25 of 33 Page ID #:271



 1   V.    NO SPECIAL MASTER IS WARRANTED

 2         Because the plaintiffs’ ex parte application for a TRO fails as

 3   described above, there is no need to consider their alternative

 4   request to appoint a special master.      Nevertheless, the plaintiffs

 5   have also failed to justify the extra expense and burden of a

 6   special master.    Cf., Burlington N. R. Co. v. Wash. Dep’t of

 7   Revenue, 934 F.2d 1064, 1071 (9th Cir. 1991) (prior version of Rule

 8   53 applies only in exceptional circumstances); Advisory Committee

 9   Notes to 2003 Amendment to Fed. R. Civ. P. 53 (“The core of the

10   original Rule 53 remains, including its prescription that

11   appointment of a master must be the exception and not the rule.”);

12   Fed. Jud. Ctr., Manual for Complex Litigation § 11.52 (4th ed. 2004)

13   (“Reference to a special master must be the exception and not the

14   rule.”).    There are no exceptional circumstances here that provide a

15   sufficient basis to appoint a special master.

16   VI.   CONCLUSION
17         The Court properly rejected the plaintiffs’ earlier application

18   for a TRO, which would have permitted the plaintiffs to proceed

19   anonymously in their dealings with the FBI.       While the plaintiffs

20   assert that “[c]ircumstances have changed” because the FBI sent out

21   administrative forfeiture notices when they became due, that is a

22   fig leaf.   Plaintiffs’ counsel, who are experienced forfeiture

23   lawyers, cannot have been surprised by the FBI’s beginning

24   administrative forfeiture.     Indeed, while the plaintiffs’

25   application is styled as for a TRO, it is correctly seen as a motion

26   for reconsideration—albeit one that advantages plaintiffs through

27   the “emergency” scheduling for briefs on a TRO—and should be denied

28

                                          19
 Case 2:21-cv-03254-RGK-MAR Document 27 Filed 06/03/21 Page 26 of 33 Page ID #:272



 1   for the same reasons the Court denied plaintiffs’ first TRO

 2   application.

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          20
 Case 2:21-cv-03254-RGK-MAR Document 27 Filed 06/03/21 Page 27 of 33 Page ID #:273



 1                        DECLARATION OF AUSA ANDREW BROWN

 2        I, Andrew Brown, declare as follows:

 3        1.   I am the Criminal Assistant United States Attorney

 4   assigned to the investigation around U.S. Private Vaults (“USPV”).

 5        2.   Attached as Exhibits A and B are true and correct redacted

 6   copies of letters sent by the FBI that I have obtained regarding the

 7   commencement of administrative forfeiture proceedings as to

 8   particular assets.    The letters are redacted to omit the name and

 9   address of the recipients.     Exhibit A is for the $330,030 in Box #

10   4300 while Exhibit B is for the $274,030 in Box # 5006.

11        I declare under penalty of perjury under the laws of the United

12   States of America that the foregoing is true and correct and that

13   this declaration is executed at Los Angeles, California, on June 3,

14   2021.
                                                         /s/ Andrew Brown__
15                                                       AUSA ANDREW BROWN
16

17

18

19
20

21

22

23

24

25

26

27

28
Case 2:21-cv-03254-RGK-MAR Document 27 Filed 06/03/21 Page 28 of 33 Page ID #:274




                            EXHIBIT A
Case 2:21-cv-03254-RGK-MAR Document 27 Filed 06/03/21 Page 29 of 33 Page ID #:275
         Case 2:21-cv-03254-RGK-MAR Document 27 Filed 06/03/21 Page 30 of 33 Page ID #:276


Mr. Christopher Neary                                            Notice of Seizure


    J.    Online Petition Exclusions: If you cannot find the desired assets online, you must file your petition in writing at the
          address listed above. For more details regarding what assets can be petitioned online, please see the Frequently Asked
          Questions at https://www.forfeiture.gov/FilingPetitionFAQs.htm.

II. TO CONTEST THE FORFEITURE OF THIS PROPERTY IN UNITED STATES DISTRICT COURT YOU MUST FILE A CLAIM.
    If you do not file a claim, you will waive your right to contest the forfeiture of the asset. Additionally, if no other claims are filed, you may
    not be able to contest the forfeiture of this asset in any other proceeding, criminal or civil.

    A.    To File a Claim: A claim must be filed to contest the forfeiture. A claim should be filed online or by mailing it via the U.S.
          Postal Service or a Commercial Delivery Service to the FBI, Attn: Forfeiture Paralegal Specialist, 11000 Wilshire Blvd. Suite
          1700, FOB, Los Angeles, CA 90024.
    B.    Time Limits: A claim must be filed within 35 days of the date of this letter; therefore, you must file your claim by 11:59 PM
          EST on June 24, 2021. See 18 U.S.C. § 983(a)(2). A claim is deemed filed on the date received by the agency at the
          address listed above.
    C.    Requirements for Claim: A claim must be filed online or in writing, describe the seized property, state your ownership or
          other interest in the property and be made under oath, subject to penalty of perjury or meet the requirements of an unsworn
          statement under penalty of perjury. See 18 U.S.C. § 983(a)(2)(C) and 28 U.S.C. § 1746.
    D.    Claim Forms: A claim need not be made in any particular form, but a standard claim form and the link to file the claim online
          are available at https://www.forfeiture.gov/FilingClaim.htm. See 18 U.S.C. § 983(a)(2)(D). If you wish to file a claim online
          for the assets referenced in the asset list of this letter, please use the Notice Letter ID referenced above.

    E.     Supporting Evidence: Although not required, you may submit supporting evidence (for example, title paperwork or bank
           records showing your interest in the seized property) to substantiate your claim.
    F.     No Attorney Required: You do not need an attorney to file a claim. You may, however, hire an attorney to represent you in
           filing a claim.
    G.     When You File a Claim: A timely claim stops the administrative forfeiture proceeding. The seizing agency forwards the
           timely claim to the U.S. Attorney’s Office for further proceedings. You may also file a petition for remission or mitigation.

    H.     Penalties for Filing False or Frivolous Claims: If you intentionally file a frivolous claim you may be subject to a civil fine.
           See 18 U.S.C. § 983(h). If you intentionally file a claim containing false information, you may be subject to criminal
           prosecution. See 18 U.S.C. § 1001.
    I.     If No Claim is Filed: Failure to file a claim by 11:59 PM EST on June 24, 2021 may result in the property being forfeited to
           the United States.
    J.     Online Claim Exclusions: If you cannot find the desired assets online, you must file your claim in writing and send to the
           address listed above. For more details regarding what assets can be claimed online, please see the Frequently Asked
           Questions at https://www.forfeiture.gov/FilingClaimFAQs.htm.

III. TO REQUEST RELEASE OF PROPERTY BASED ON HARDSHIP
    A. Hardship Release: Upon the filing of a proper claim, a claimant may request release of the seized property during the
       pendency of the forfeiture proceeding due to hardship if the claimant is able to meet specific conditions. See 18 U.S.C. §
       983(f); 28 C.F.R. § 8.15.
    B. To File Hardship Release: The hardship request cannot be filed online and must be in writing. The claimant must
       establish the following:
          • Claimant has a possessory interest in the property;
          • Claimant has sufficient ties to the community to assure that the property will be available at the time of trial;
               and
          • Government’s continued possession will cause a substantial hardship to the claimant.
    C. Regulations for Hardship: A complete list of the hardship provisions can be reviewed at 18 U.S.C. § 983(f) and 28 C.F.R. §
       8.15. Some assets are not eligible for release.




                                                                     Page 2 of 2
Case 2:21-cv-03254-RGK-MAR Document 27 Filed 06/03/21 Page 31 of 33 Page ID #:277




                            EXHIBIT B
Case 2:21-cv-03254-RGK-MAR Document 27 Filed 06/03/21 Page 32 of 33 Page ID #:278
         Case 2:21-cv-03254-RGK-MAR Document 27 Filed 06/03/21 Page 33 of 33 Page ID #:279


Mr. Mario Oliver                                                 Notice of Seizure


    J.    Online Petition Exclusions: If you cannot find the desired assets online, you must file your petition in writing at the
          address listed above. For more details regarding what assets can be petitioned online, please see the Frequently Asked
          Questions at https://www.forfeiture.gov/FilingPetitionFAQs.htm.

II. TO CONTEST THE FORFEITURE OF THIS PROPERTY IN UNITED STATES DISTRICT COURT YOU MUST FILE A CLAIM.
    If you do not file a claim, you will waive your right to contest the forfeiture of the asset. Additionally, if no other claims are filed, you may
    not be able to contest the forfeiture of this asset in any other proceeding, criminal or civil.

    A.    To File a Claim: A claim must be filed to contest the forfeiture. A claim should be filed online or by mailing it via the U.S.
          Postal Service or a Commercial Delivery Service to the FBI, Attn: Forfeiture Paralegal Specialist, 11000 Wilshire Blvd. Suite
          1700, FOB, Los Angeles, CA 90024.
    B.    Time Limits: A claim must be filed within 35 days of the date of this letter; therefore, you must file your claim by 11:59 PM
          EST on June 24, 2021. See 18 U.S.C. § 983(a)(2). A claim is deemed filed on the date received by the agency at the
          address listed above.
    C.    Requirements for Claim: A claim must be filed online or in writing, describe the seized property, state your ownership or
          other interest in the property and be made under oath, subject to penalty of perjury or meet the requirements of an unsworn
          statement under penalty of perjury. See 18 U.S.C. § 983(a)(2)(C) and 28 U.S.C. § 1746.
    D.    Claim Forms: A claim need not be made in any particular form, but a standard claim form and the link to file the claim online
          are available at https://www.forfeiture.gov/FilingClaim.htm. See 18 U.S.C. § 983(a)(2)(D). If you wish to file a claim online
          for the assets referenced in the asset list of this letter, please use the Notice Letter ID referenced above.

    E.     Supporting Evidence: Although not required, you may submit supporting evidence (for example, title paperwork or bank
           records showing your interest in the seized property) to substantiate your claim.
    F.     No Attorney Required: You do not need an attorney to file a claim. You may, however, hire an attorney to represent you in
           filing a claim.
    G.     When You File a Claim: A timely claim stops the administrative forfeiture proceeding. The seizing agency forwards the
           timely claim to the U.S. Attorney’s Office for further proceedings. You may also file a petition for remission or mitigation.

    H.     Penalties for Filing False or Frivolous Claims: If you intentionally file a frivolous claim you may be subject to a civil fine.
           See 18 U.S.C. § 983(h). If you intentionally file a claim containing false information, you may be subject to criminal
           prosecution. See 18 U.S.C. § 1001.
    I.     If No Claim is Filed: Failure to file a claim by 11:59 PM EST on June 24, 2021 may result in the property being forfeited to
           the United States.
    J.     Online Claim Exclusions: If you cannot find the desired assets online, you must file your claim in writing and send to the
           address listed above. For more details regarding what assets can be claimed online, please see the Frequently Asked
           Questions at https://www.forfeiture.gov/FilingClaimFAQs.htm.

III. TO REQUEST RELEASE OF PROPERTY BASED ON HARDSHIP
    A. Hardship Release: Upon the filing of a proper claim, a claimant may request release of the seized property during the
       pendency of the forfeiture proceeding due to hardship if the claimant is able to meet specific conditions. See 18 U.S.C. §
       983(f); 28 C.F.R. § 8.15.
    B. To File Hardship Release: The hardship request cannot be filed online and must be in writing. The claimant must
       establish the following:
          • Claimant has a possessory interest in the property;
          • Claimant has sufficient ties to the community to assure that the property will be available at the time of trial;
               and
          • Government’s continued possession will cause a substantial hardship to the claimant.
    C. Regulations for Hardship: A complete list of the hardship provisions can be reviewed at 18 U.S.C. § 983(f) and 28 C.F.R. §
       8.15. Some assets are not eligible for release.




                                                                     Page 2 of 2
